DETAILED ACTION
This office action is in response to the amendment filed January 25, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Shudy, Jr. on February 8, 2022.

The application has been amended as follows: 

IN THE SPECIFICATION – Brief Description of the Figures (page 5)
	The disclosure may be more completely understood in consideration of the following 
description in connection with the accompanying drawings, in which: 
	Figure 1 is a schematic view of an illustrative refrigeration system with a local controller; 
	Figure 2 is a schematic view of an illustrative refrigeration management system; 
	Figures [[3-17B]]3-11, 12A-12B, 13-16, and 17A-17B show illustrative screens displayed by the illustrative refrigeration 
management system of Figure 2; and 
	Figure 18 is a flow diagram showing an illustrative method. 
	While the disclosure is amenable to various modifications and alternative forms, specifics thereof have been shown by way of example in the drawings and will be described in detail. It 
should be understood, however, that the intention is not to limit the disclosure to the particular 
embodiments described. On the contrary, the intention is to cover all modifications, equivalents, 
and alternatives falling within the spirit and scope of the disclosure. 

END AMENDMENT

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688